Citation Nr: 0738940	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  95-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for low 
back strain with degenerative disc disease on an 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979, with subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a rating in excess of 20 percent 
for low back strain with degenerative disc disease.  

During the pendency of this appeal, an October 1996 rating 
decision granted an increased evaluation of 40 percent, 
effective July 23, 1992, and a July 2004 rating decision 
granted an increased evaluation of 60 percent, effective 
January 30, 2003.  

The July 2004 rating decision also granted separate 10 
percent evaluations for peripheral neuropathy associated with 
low back strain with degenerative disc disease in the right 
and left lower extremities, effective December 22, 2003.  A 
December 2005 rating decision granted increased evaluations 
of 20 percent for peripheral neuropathy in each of the lower 
extremities.

The Board remanded the case in October 1998 for further 
development.  The case underwent development at the Board in 
July 2002 and was remanded for further development in June 
2003 and March 2005. 

In a May 2006 decision, the Board denied an evaluation in 
excess of 40 percent for a low back disability prior to 
January 30, 2003.  The Board also denied an evaluation in 
excess of 60 percent for a low back disability from January 
30, 2003.  The Board further denied an evaluation in excess 
of 10 percent for peripheral neuropathy of each lower 
extremity prior to May 3, 2005, and an evaluation in excess 
of 20 percent for peripheral neuropathy in each lower 
extremity since May 3, 2005.  

In its May 2006 decision, the Board observed that the veteran 
had reported throughout the appeal period that he was in 
limited work assignments or had missed significant amounts of 
time from work due to his low back disability and that the 
time off from work was verified by employment records and 
notes from his private physician.

It indicated that the evidence suggested that the back 
disability might result in marked interference with 
employment.  The Board also noted that because it could not 
award an extraschedular rating in the first instance, this 
element of the claim had to be remanded to the RO for 
referral to the appropriate first line authority.  In 
conjunction with the Board remand, the appropriate action was 
taken and the matter is now ready for appellate review.  

The Board notes that the veteran testified before a Decision 
Review Officer at the RO (RO hearing) in November 1993.  The 
veteran and his wife also testified at a RO hearing in March 
1996.  Transcripts of both hearings are of record.


FINDING OF FACT

The veteran's low back strain with degenerative disc disease 
does not cause an exceptional or unusual disability picture 
that renders impractical the application of the regular 
schedular standards.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's low back strain with degenerative disc disease 
on an extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The August 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  The letter did tell him to 
submit medical evidence in his possession, and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the low back strain with degenerative disc disease has 
already been recognized as service connected, the first three 
Dingess elements are substantiated.  The VCAA letter provided 
notice as to the degree of disability.  The veteran has not 
received legally sufficient VCAA notice with regard to an 
effective date.  As the no effective date is being set, there 
is no prejudice to the veteran.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations and his case was referred to the Director of 
Compensation and Pension Services.  As such, no further 
action is necessary to assist the claimant with the claim.

Extraschedular Consideration

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a), see 
38 C.F.R. § Part 4.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The Board notes that the rating criteria governing the low 
back disability are listed in 38 C.F.R. § 4.71a. 

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 40 percent disability evaluation was also assigned for 
severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent rating.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months	 a 40 percent rating is warranted

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under a General Rating Formula for Diseases 
and Injuries of the Spine as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

The veteran has requested an extraschedular evaluation for 
his low back disorder based upon the number of missed work 
days.  In this regard, the veteran has submitted, and there 
are of record, numerous statements and treatment records 
concerning the veteran's missed days of work.  

The veteran has been employed on a full-time basis as a 
postal clerk by the United States Postal Service since 2000.  

Records received from the Postal Service reveal that the 
veteran was shown to have missed work on the following dates: 
November 22, 2001; May 19 and 20, 2002; May 25, 2002; June 1, 
2002; July 11, 2002; July 13, 14 and 15, 2002; July 19, 2002; 
July 27-30, 2002; September 16, 2002; September 23, 2002; 
October 13, 2002; October 29, 2002; October 31, 2002; 
November 23 and 24, 2002; January 14, 2003; February 15, 
2003; February 25, 2003; March 25, 26, 27, 2003; April 4-9, 
2003; May 31, 2003; July 6 to 9, 2003; July 31 and August 1, 
2003; August 7, 8, 9, 2003; August 13, 14, and 15, 2003; 
September 18, 2003; September 30, 2003; October 1, 2003; and 
October 29, 2003. 

Notes and treatment records from the veteran's private 
physician, R. Washington, M.D., include a May 2002 medical 
certificate indicating that the veteran had a chronic and 
permanent disability and that the probable duration of 
incapacity would last one to four days.  He stated that the 
veteran could have incapacitating episodes lasting 1 to 4 
days up to two times per month.  He further noted that the 
veteran should not lift more than 10 pounds.  

In a June 2003 letter, Dr. Washington indicated that the 
veteran had degenerative disc disease.  He noted that the 
veteran was employed as a postal clerk and that the  extent 
of his incapacitation had increased due to a progressive loss 
of spinal mobility.  He stated that the veteran would most 
likely have periods of temporary disability two times per 
month, with each episode lasting up to 4 days.  

Medical records received from Dr. Washington reveal that the 
veteran was noted to have been incapacitated from work on 
September 30, 2002; October 29, 2002; January 30, 2003; July 
6-8, 2003; July 31, 2003, to August 1, 2003; October 20-23, 
2003; October 25-28, 2003; December 29-30, 2003; January 3-6, 
2004; January 10-13, 2004; February 21, 2004, to February 24, 
2004; March 9-11, 2004; March 22-26, 2004; March 29 to April 
2, 2004; April 7, 2004; April 12 to April 16, 2004; April 28 
to May 1, 2004; May 4 to May 7, 2004; May 12-14, 2004; and 
May 24-26, 2004.

VA treatment records received in conjunction with the 
veteran's claim reveal that he was given notes indicating 
that he should be excused from work from October 25 to 
October 27, 2003, and from January 10 to January 13, 2004.  
In a February 22, 2004, outpatient treatment record it was 
indicated that the veteran should be off from work for two 
days.  

At a May 2005 VA examination, the veteran indicated that he 
had been off from work approximately fifty times in the past 
year.  He reported that he had missed approximately seven 
weeks in the past year.  

In June 2006, the veteran forwarded additional records and 
statements from Dr. Washington with regard to missed time 
from work.  The veteran was noted to have been unable to work 
from December 25-27, 2005; January 8-13, 2006; February 2 and 
February 4, 2006; March 1-4, 2006; March 9 through March 11, 
2006; March 16 and 17, 2006; March 20-22, 2006; March 24, 
2006; May 17-18, 2006; and June 1 and 2, 2006.  He was also 
ordered to bedrest on May 27-28, 2006.

In an April 27, 2006, letter, the veteran was noted to be 
unable to work from April 26 through April 28, 2006.  In a 
May 11, 2006, letter, the veteran was noted to be unable to 
work from May 10-12, 2006.  In a June 15, 2006, letter, it 
was noted that the veteran was incapacitated from work from 
June 14, 2006, through June 16, 2006.  In a July 20, 2006, 
statement, the veteran was found to be unable to work from 
July 20 through July 22, 2006.  

In a March 2007 letter, the Director of VA's Compensation and 
Pension Service indicated that the veteran's low back 
condition was rated as 60 percent disabling since January 30, 
2003, based on incapacitating episodes totaling six weeks in 
duration.  The Director further observed that the requirement 
for a 100 percent rating, requiring ankylosis, had not been 
shown.  

The Director noted that the latest submission from the 
veteran, covering the time period from December 2005 to July 
2006, revealed that he had missed approximately 26 days from 
work, which was found to be consistent with the 60 percent 
disability evaluation.  

The Director stated that a review of the claims folder did 
not establish that the veteran's low back strain with 
degenerative disc disease was more disabling than anticipated 
by the 60 percent evaluation.  The Director indicated that 
entitlement to an extraschedular evaluation for the service-
connected low back strain with degenerative disc disease was 
not shown.  

There is no evidence that the veteran's low back disability 
has required any periods of hospitalization; hence an 
extraschedular rating is not warranted on the basis of 
frequent hospitalization.  

For the period prior to January 2003, the veteran was in 
receipt of an evaluation that contemplated severe disability.  

VA regulations do not define "marked" interference with 
employment, nor has the Court ever defined that term.  In the 
context of Social Security benefits, where "marked" is used 
as a standard for measuring the degree of limitation, it 
means more than moderate, but less than extreme.  Cruse v. 
U.S. Dept. of Health & Human Services, 49 F.3d 614, 618 (10th 
Cir. 1995)  "Marked" is defined in Social Security 
regulations is a degree of limitation that seriously 
interferes with a claimant's ability to function 
independently, appropriately, effectively and on a sustained 
basis. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00C (2006 at 
483).  

The veteran's schedular rating based on severe disability, 
would contemplate marked interference with employment.  

The veteran missed approximately 60 days of work from 
September 2002 through May 2004.  As noted above, a 60 
percent rating is warranted for incapacitation, which is 
defined as physician prescribed bed rest, of at least six 
weeks during a twelve month period.  The number of reported 
absences for the above time period are contemplated by the 
criteria for the 60 percent disability evaluation subsequent 
to January 2003.  Moreover, the records do not document this 
extent of time lost from work.

At the time of his May 2005 VA examination, the veteran 
reported that he had been off from work approximately seven 
weeks in the past year as a result of his low back disorder.  
While such a figure is slightly higher than the six weeks 
contemplated for a 60 percent evaluation, the 60 percent 
evaluation is based upon bedrest, as opposed to an inability 
to work.  Moreover, the 60 percent evaluation states "at 
least" six weeks.  An extraschedular evaluation would not be 
warranted based upon this information.  

Finally, while the veteran has been shown to have had an 
increase in time lost from work for the period from December 
2005 through June 2006, this is still not beyond the amount 
of time that is contemplated for a 60 percent evaluation 
based upon incapacitation.  

The veteran remains employed on a full-time basis.  Moreover, 
the number of days missed from work as a result of the 
veteran's service-connected back condition is equivalent to 
that contemplated in the rating code for a 60 percent 
evaluation based upon incapacitating episodes requiring 
bedrest, which would surely prevent the veteran from working. 

Accordingly, the evidence is against the grant of an 
evaluation in excess of 60 percent based upon an 
extraschedular basis.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An evaluation in excess of 60 percent for low back strain 
with degenerative disc disease on an extraschedular basis is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


